Opinion by
Mr. Justice Musmanno,
In this case the City of Lancaster, by ordinance No. 28-1952, annexed 3.713 acres of uninhabited land owned by the Armstrong Cork Company,: and lying' contiguous to the City’s existing boundaries. The Township of Manheim, the Manheim School District, tax collector and an individual taxpayer of the Township appealed to *543the Quarter Sessions Court, alleging, inter alia, that the annexation and related apportionment-of-property- and-indebtedness provisions of the Third Class City Code under which the ordinance was enacted were unconstitutional.
The lower court held a hearing, but before it received the transcribed testimony thereof, the status of Manheim Township was changed, as of January 5, 1953, from a second-class township to a first-class township. On appellants’ motion, the record was reopened to receive evidence of this change of status.
The lower court thereafter sustained the constitutionality of the 1931 Third Class City Law and 1951 Third Class City Code under which the annexation ordinance was enacted, and held that the change of the status of Manheim Township during pendency of the appeal did not invalidate the annexation; and it dismissed the appeal. This appeal followed.
The questions raised in this appeal have been decided in the preceding two cases.1
The order of the court below is, therefore, affirmed, with costs on the appellants.

 Lancaster City Annexation Case (No. 1), 374 Pa. 529; Lancaster City Annexation Case (No. 2), 374 Pa. 537.